Title: To George Washington from Benjamin Tallmadge, 1 September 1782
From: Tallmadge, Benjamin
To: Washington, George


                        Sir
                            Veal’s Ford Septr 1st 1782
                        
                        Agreeable to the Genl Orders of the 7th Ulto I beg leave to recommend Serjt Elijah Churchil of the 1st  Company of  Lt. Infantry, 2d Regt Lt Dragoons to be enrolled in the Book of Merit & to receive the honorary Badge to be conferred for  Singularly meritorious Conduct, for the following Reasons—viz.  1st In the surprisse of Fort St George on Long Island on the morning of the 23d of Novr ‘80, Serjt Churchil was in the Advance of the Column under my more immediate Command & got him fired on by the Sintinel within ten Yards of the Gate which led within the Stockade, he killed the Sentinel & by that means prevented his shutting the Gate, & which greatly facilitated our Attack upon the armed  Fort.  2d. In the Surprise of Fort Slongo on Long Island on the morning of the 3d of Octo ‘81 Serjt Churchill was in the Advance Guard, where he again signalized himself by being among the foremost in passing the Abbatis, & getting into the Fort.  His Conduct while On Detachment  under my immediate Command, has moreover been uniform & meritorious, & I beg You to recommend him Your Excellency, for such military distinction as his Services may have merited. I am &c. 
                        
                            Bn. Tallmadge
                        
                    